ACCEPTED
                                                                                   03-16-00563-CV
                                                                                         12917084
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             9/27/2016 10:11:03 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                            NO. 03-16-00563-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
                  IN THE   THIRD COURT OF APPEALS,      AUSTIN, TEXAS
                             AUSTIN, TEXAS         9/27/2016 10:11:03 AM
                                                       JEFFREY D. KYLE
                                                            Clerk


                         BILLY WAYNE BASKETT,

                               APPELLANT

                                     V.

                           LINNET SUE BASKETT,

                                APPELLEE




                   NOTICE OF APPEARANCE AND
                  DESIGNATION OF LEAD COUNSEL


TO THE HONORABLE COURT OF APPEALS:

     Jimmy Vaught and the Vaught Law Firm, P.C., 5929 Balcones Drive, Suite

20 I, Austin, Texas 78731, hereby enters this Notice of Appearance for LINNET

SUE BASKETT.

     JoAl Cannon Sheridan was trial counsel when this case was tried in County

Court at Law Number 4, Williamson County, Texas.

     Appellee LINNET SUE BASKETT, under Rule 6.l(c) of the Texas Rules of

                                  Page 1 of3
Appellate Procedure, designates Jimmy Vaught and the Vaught Law Firm, P .C. as

her lead counsel for this appeal.

      For these reasons, LINNET SUE BASKETT asks the Court to instruct the

clerk to change the record to reflect that Jimmy Vaught and the Vaught Law Firm,

P .C. are lead counsel for her in this case on appeal.

                                        Respectfully submitted,

                                         VAUGHT LAW FIRM, P.C.
                                        5929 Balcones Drive, Suite 201
                                        Austin, Texas 78731
                                        (512) 342-9980
                                        (512) 610-9980 Fax~




                                                 eigh de la Reza
                                                State Bar No. 24037879
                                              leigh@vaughtlawfirm.com

                                               Lisa Stewart
                                               State Bar No. 24029851
                                               lisa@vaughtlawfirm.com


                                               ATTORNEYS FOR APPELLEE
                                               LINNET SUE BASKETT


                                       Page 2 of3
                                AGREED:


                                Ausley, Algert, Robertson & Flores, L.L.P.
                                3307 Northland Drive, Suite 420
                                Austin, Texas 78731
                                (512) 454-8791
                                (5 I 2) 454-9091 Fax



                                By:~'
                                      JAiannonSheridan
                                      State Bar No. 00783784
                                      jsheridan@ausley-algert.com


                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the oregoing has been served
on opposing counsel, Mr. Justin Jackson, Jackson Law      , 1460 E. Whitestone Blvd.,
 ~uitej40, Cedar Park, Texas 78613, via E-Service or s· ile to: (866) 929-2838 on the
J:/IL!..i-- day of September, 2016.




                                      Page 3 of3